AFFIRM; and Opinion Filed May 9, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00403-CR

                               HEATHER STORER, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-31208-S

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Fillmore, and Evans
                                  Opinion by Justice Fillmore
       Heather Storer was convicted of fraudulent use or possession of fifty or more items of

identifying information. See TEX. PENAL CODE ANN. § 32.51(b), (c)(4) (West Supp. 2013). The

trial court initially sentenced appellant to eight years’ imprisonment. We adopted the trial

court’s finding that, after appellant received shock probation, she no longer desired to pursue the

appeal. We submitted the appeal without the reporter’s record and briefs. Absent briefs, no

issues are before us. Finding no fundamental error, we affirm the trial court’s judgment.



                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE
Do Not Publish
TEX. R. APP. P. 47

130403F.U05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

HEATHER STORER, Appellant                           On Appeal from the 282nd Judicial District
                                                    Court, Dallas County, Texas
No. 05-13-00403-CR        V.                        Trial Court Cause No. F12-31208-S.
                                                    Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                        Justices FitzGerald and Evans participating.

       Based on the Court’s opinion of this date, we AFFIRM the trial court’s judgment.


Judgment entered this 9th day of May, 2014.




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE




                                              –2–